Citation Nr: 1722738	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-06 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for residuals of a right ankle fracture.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1972 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  He testified at a Board videoconference hearing in August 2016, before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.   


FINDING OF FACT

His status-post right ankle fracture is related to service.


CONCLUSION OF LAW

Status-post right ankle fracture was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Notably, the Veteran presently has a chronic right ankle disability, diagnosed by both the February and September 2011 VA examiners as status-post right ankle fracture.  The service treatment records appear to bear out his contention that he injured his right ankle and had to wear a cast for a significant period of time.  Indeed, available service treatment records appear to begin in December 1972, noting removal and destruction of his cast and then re-casting for an additional 4-6 weeks.  The curious start of the service treatment records at this juncture suggests that there was, in fact, prior treatment for the original right ankle injury that would include placement of the initial cast.  Subsequent documented treatment in January 1973 showed the second cast was removed and shows X-ray testing confirmed an in-service right ankle injury, noted as non-union, distal tibia right ankle.  A short leg cast was resupplied for 4 weeks plan, with crutches and avoidance of weight bearing duties.  He was retreated in February 1973 and March 1973, when his cast was periodically checked.  The Veteran contends he developed his current right ankle disorder in service when he slipped off a step, causing the ankle to snap.  Post-service, in light of undisputed testimony, he has competently and credibly complained of right ankle pain and throbbing since in-service right ankle injury in 1972, further bolstering his claim.  The Board notes a September 2011 VA examiner provided a negative nexus opinion, but without considering his competent lay statements of right ankle problems since service.  

In view of the circumstances, the Board resolves all reasonable doubt in favor of the Veteran and finds that the weight of the evidence support his claim.  As such, service connection for the Veteran's status-post right ankle fracture is warranted.  In light of the fully favorable determination, a discussion of compliance with VA's duty to notify and assist is not necessary.

ORDER

Service connection for status-post right ankle fracture is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


